Citation Nr: 0929251	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-03 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement for ambulance 
services provided by American Medical Response on June 5, 
2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Palo Alto, California, which denied the benefit sought on 
appeal.  

In March 2008 and December 2008, the Board remanded the claim 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran incurred expenses for travel to medical 
services at Palo Alto VA Medical Center on June 5, 2005.  

3.  At the time of the transportation expense incurrence, 
service connection was in effect for posttraumatic stress 
disorder (PTSD), evaluated as 100 percent disabling.  

4.  The disability for which the Veteran was transported to 
treatment on June 5, 2005, was for a nonservice-connected 
disability.  


CONCLUSION OF LAW

The requirements for entitlement to reimbursement or payment 
for ambulance expenses incurred for travel to medical 
services at Palo Alto VA Medical Center on June 5, 2005, have 
been met.  38 U.S.C.A. §§ 111, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 17.143(b) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

In a December 2005 personal statement, the Veteran asserted 
that he became severely ill.  The Veteran explained that 
since he believed his condition was life-threatening, he 
called 911 for transportation to the hospital.  The Veteran 
was transported to the emergency room by an ambulance, owned 
and operated by American Medical Response, a private 
ambulance provider.  

June 2005 VA emergency department notes reveal the Veteran's 
complaints of right groin and right flank pain.  There was no 
blood, constipation, or diarrhea; however, the Veteran had 
vomited previously on one occasion.  It was noted that the 
Veteran had a history of recurrent kidney stones.  The VA 
attending physician diagnosed him with right flank pain 
secondary to a two millimeter kidney stone in the ureter near 
the urinary bladder.  He was advised to drink four to five 
liters of water per day to pass the kidney stone.  In a May 
2008 statement, a VA registered nurse practioner concluded 
that because the Veteran has a history of recurrent kidney 
stones, the Veteran and his family should have realized the 
pain was similar to previous kidney stones and "not life-
threatening."  She concluded that transport in a private 
vehicle would have been reasonable and appropriate.  The 
Veteran contends that he should be reimbursed for the 
ambulance bill because he is service-connected for PTSD, and 
his condition at that time was life-threatening.  

Section 17.143 of Title 38 of the Code of Federal Regulations 
(C.F.R.) pertains to the transportation of claimants and 
beneficiaries.  Subpart (b) provides that transportation at 
government expense shall be authorized, subject to the 
deductible established in 38 C.F.R. § 17.101, for (1) a 
Veteran or other person traveling in connection with 
treatment for a service-connected disability (irrespective of 
percent of disability); (2) a Veteran with a service-
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a Veteran receiving VA 
pension benefits; or (4) a Veteran whose annual income, as 
determined under 38 U.S.C. § 1503, does not exceed the 
maximum annual rate of pension which would be payable if the 
Veteran were eligible for pension, or who is unable to defray 
the expenses of travel.  38 C.F.R. § 17.143(b) (2008).  

As noted above, the authorization of transportation at 
government expense for the four categories of Veterans listed 
is subject to the deductible set forth in 38 C.F.R. § 17.101 
(2008).  However, the only part of 38 C.F.R. § 17.101 
pertinent to transportation reimbursement claims is subpart 
(k), which concerns VA-provided ambulance and other emergency 
transportation charges.  38 C.F.R. § 17.101(k).  In this 
case, the Veteran's transportation was provided by a private 
ambulance company.  Accordingly, any deductible set forth in 
38 C.F.R. § 17.101 pertaining to transportation expenses does 
not apply in this case.  

Although the June 5, 2005, transportation was for treatment 
related to a kidney stone, a nonservice-connected disability, 
at the time that the Veteran's transportation expenses were 
incurred, service connection was in effect for PTSD, 
evaluated as 100 percent disabling.  Thus, the Veteran had at 
least one service-connected disability that is evaluated as 
30 percent disabling or greater.  Accordingly, the Veteran's 
circumstances satisfy the criteria under 38 C.F.R. § 
17.143(b) for reimbursement of his travel expenses and his 
claim is granted.  

The Board notes that the Palo Alto VAMC denied entitlement to 
reimbursement for special mode transportation on the basis 
that the Veteran did not meet the local guidelines 
established by the hospital for determining medical 
necessity.  The VAMC applied VA Manual M-1, Part I, Chapter 
25, covering Beneficiary Travel, and cited paragraph 25.03b, 
which states that "medically indicated" in the terms of 
special mode travel means "a VHA physician's determination 
that a specialized mode of transportation is medically 
required."  The VAMC further went on to quote paragraph 
25.04g(3) of the VA Manual, which reads that "[l]ocal 
guidelines will be developed for use in determining when 
ambulance or special mode of transportation is medically 
indicated."  The VAMC listed the following local guidelines 
for special mode travel in the February 2009 Supplemental 
Statement of the Case (SSOC):  



1.  Meet one of the legal requirements:  
	a.  Have a service-connected rating of 30 
percent or more,
b.  Be traveling for treatment of a 
service-connected condition.
	c.  Be in receipt of VA pension.
d.  Be traveling for a scheduled 
compensation or pension exam, or
e.  Have income that does not exceed the 
maximum annual VA pension rate.  

2.  Live in the VAPACHS catchment area.  

3.  Not be in receipt of benefits under the 
Automobile Assistance Program, including 
adaptive equipment which was installed in a 
personal vehicle to insure Veteran can safely 
operate the vehicle and travel to and from VA 
health care appointments.  (Exceptions will 
be made if vehicle is in temporary disrepair 
and Veteran can provide proof that attempts 
to repair the vehicle have been initiated.)  

4.  Have one of the following medical 
indications:
a.  Have a mental disability that prohibits 
Veteran from owning a drivers license, 
taking public transportation or VAPAHCS 
Inter-Facility Shuttle, and have no family 
friends, guardians, or sponsors that can 
safely transport Veteran.
b.  Have a physical disability that 
prohibits Veteran from owning a drivers 
license, taking public transportation or 
VAPAHCS Inter-Facility Shuttle, and have 
not family, friends, guardians, or sponsors 
that can safely transport Veteran.  Medical 
indications for a physical disability 
include:
		(1) Ambulation:
			(a) Cannot ambulate without 
assistance
(b) Cannot transfer in/out 
vehicle independently or w/o 
minimal assistance
			(c) Needs to be recumbent
(d) Been diagnosed with 
disease/disorder which 
substantially impairs or 
interferes with mobility or 
requires aid of an assistive 
device for mobility.  
(e) Loss, or loss of use of both 
hands and loss substantially 
impairs/interferes with mobility.
		(2) Cardiovascular/Respiratory
(a) Cardiovascular disease 
impairment limitations classified 
in Severity as Class III or IV 
according to standards accepted 
by The American Heart 
Association.
(b) Requires cardiac monitoring 
during transport.
(c) Lung disease to such an 
extent that forced (respiratory) 
expiratory volume for one second 
when measured by spirometry is 
less than one liter, or arterial 
oxygen tension (PO2) is less than 
60 mm/HG on room air at rest.
			(d) Patient requires O2 (oxygen).  
(3) Visual Acuity: Central visual 
acuity does not exceed 20/200 in the 
better eye, with corrective lenses, as 
measured by the Snellen test, or 
visual acuity greater than 20/200 with 
a limitation in the field of vision 
such that the widest diameter of the 
visual field subtens an angel not 
greater than 20 degrees.  

As previously stated, the VAMC also consulted with a VA 
registered nurse practioner who reviewed the Veteran's 
emergency room triage, VA physician's evaluation, and past 
primary care appointment.  However, she did not examine the 
Veteran.  She determined that because the Veteran has a past 
history of recurrent renal calculi (kidney stones), he and 
his family should have realized the pain was similar to 
previous kidney stones and not "life-threatening."  She 
concluded that transportation in a private vehicle would have 
been reasonable and appropriate.  As such, based on "an 
interpretation" of the applicable laws, VA regulations, VA 
Manual M-1 Chapter 25, local directive on special mode 
criteria, and the May 2008 VA medical opinion, the VAMC 
subsequently denied the Veteran's entitlement to 
reimbursement for special mode transportation because his 
medical condition on June 5, 2005 was not life threatening.  

The Board acknowledges the VAMC's reasoning behind its 
decision, but notes that the regulation published as 38 
C.F.R. § 17.143 is more significant than local or other 
administrative materials, such as the VA Manual M-1, which 
have not, under procedures required by the Administrative 
Procedures Act (APA), undergone public notice and comment 
prior to promulgation and subsequently do not carry the force 
of law.  See 5 U.S.C.A. § 706(2)(A).  The provision of the 
M21-1 to which the RO turns for guidance is not binding on 
the Board because the Board is bound only by "the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department" and "is not bound by Department manuals, 
circulars, or similar administrative issues.  See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5.  
Therefore, the criteria for payment or reimbursement for 
ambulance services on June 5, 2005, provided by American 
Medical Response have been met under C.F.R. § 17.143(b).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision, discussed above, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the Veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to payment or reimbursement for ambulance 
services provided by American Medical Response on June 5, 
2005 is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


